UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7413


DARYL L. HADDEN,

                Plaintiff - Appellant,

          v.

GEORGE T. SOLOMON; FELIX TAYLOR,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03171-H)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daryl L. Hadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daryl    L.   Hadden     appeals     the    district      court’s       order

dismissing his 42 U.S.C. § 1983 (2012) action for failure to

prosecute.        On    appeal,    we     confine    our    review       to   the     issues

raised    in    the     Appellant’s       brief.      See     4th    Cir.       R.    34(b).

Because Hadden’s informal brief does not challenge the basis for

the district court’s disposition, Hadden has forfeited appellate

review    of    the    court’s    order.        Accordingly,        we   deny    Hadden’s

pending    motion       to   appoint      counsel     and     affirm      the    district

court’s judgment.            We dispense with oral argument because the

facts    and    legal    contentions       are     adequately       presented         in   the

materials      before    this     court    and     argument    would      not        aid   the

decisional process.

                                                                                 AFFIRMED




                                            2